As filed with the Securities and Exchange Commission on November 14, 2011 1933 Act File No. 033-91770 1940 Act File No. 811-09038 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 28 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 29 [ X ] THE OLSTEIN FUNDS (Exact Name of Registrant as Specified in Charter) 4 Manhattanville Road, Purchase, NY10577 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(914) 269-6100 Robert A. Olstein Olstein Capital Management, L.P. 4 Manhattanville Road Purchase, NY10577 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O'Hare, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No.28 to the Registration Statement of The Olstein Funds (the “Trust”) on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 27 on Form N-1A filed October28,2011.This PEA No. 28 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 27 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereto duly authorized in the City of Purchase, and State of New York on the11th day of November,2011. THE OLSTEIN FUNDS By:/s/ Robert A. Olstein Name:Robert A. Olstein Title:Chairman and President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/Robert A. Olstein Chairman and President November 11, 2011 Robert A. Olstein /s/Erik K. Olstein Trustee, Secretary and Assistant Treasurer November 11, 2011 Erik K. Olstein /s/Michael Luper Chief Accounting Officer and Treasurer November 11, 2011 Michael Luper Fred W. Lange Trustee November 11, 2011 Fred W. Lange* John R. Lohr Trustee November 11, 2011 John R. Lohr* D. Michael Murray Trustee November 11, 2011 D. Michael Murray* Lawrence K. Wein Trustee November 11, 2011 Lawrence K. Wein* *By:/s/Robert A. Olstein November 11, 2011 Robert A. Olstein Attorney-in-Fact (Pursuant to Power of Attorney) INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
